

EIGHTH AMENDMENT TO LEASE
THIS EIGHTH AMENDMENT TO LEASE (this “Eighth Amendment”) is entered into as of
May 29, 2020 (the “Effective Date”), by and between POINT RICHMOND R&D
ASSOCIATES II, LLC, a California limited liability company (“Landlord”), and
SANGAMO THERAPEUTICS, INC., a Delaware corporation (formerly known as Sangamo
Biosciences, Inc., a Delaware corporation) (“Tenant”), with reference to the
following facts:
A. Landlord and Tenant entered into that certain Triple Net Laboratory Lease
dated as of May 23, 1997, together with an Addendum thereto dated May 28, 1997
(collectively, the “Original Lease”), as amended by those certain letter
agreements dated June 15, 1999, April 21, 2000 and November 3, 2000, that
certain First Amendment to Lease dated March 12, 2004, that certain Lease
Addendum dated December 12, 2006 , that certain Second Amendment to Lease dated
March 15, 2007, that certain Lease Addendum III dated April 2, 2012 , that
certain Third Amendment to Lease dated August 1, 2013, that certain Lease
Addendum dated December 1, 2013 , that certain Fourth Amendment to Lease dated
June 10, 2016, that certain Fifth Amendment to Lease dated July 10, 2017, that
certain Sixth Amendment to Lease dated May 11, 2018 (the “Sixth Amendment”), and
that certain Seventh Amendment to Lease dated May 20, 2020, pursuant to which
Tenant leases certain premises consisting of approximately 46,488 rentable
square feet known as Suites A, B, C-1, C-2, F, G, H and J, in the building
located at 501 Canal Boulevard, Point Richmond, California. The Original Lease,
as so amended, is collectively referred to herein as the “Existing Lease”.
B. Tenant has requested that Landlord extend the date by which Tenant must apply
to receive the Suites A, B and C-1 Allowances (as defined in the Sixth
Amendment), and Landlord is willing to do the same on the following terms and
conditions.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
1.Incorporation of Recitals and Defined Terms. The Recitals above are hereby
incorporated herein. As of the Effective Date, unless context clearly indicates
otherwise, all references to “the Lease” or “this Lease” in the Existing Lease
or in this Eighth Amendment shall be deemed to refer to the Existing Lease, as
amended by this Eighth Amendment. Capitalized terms which are not otherwise
defined in this Eighth Amendment shall have the meanings set forth in the
Existing Lease.
2.Suites A, B and C-1 Allowances. Section 1.2 of Exhibit A to the Sixth
Amendment is hereby amended to change the date therein from “August 31, 2021” to
“November 30, 2021”.
3.Counterparts; PDF. This Eighth Amendment may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument. This Eighth Amendment may be executed in so-called “pdf”
format and each party
{00042745.1 } 1

--------------------------------------------------------------------------------



has the right to rely upon a pdf counterpart of this Eighth Amendment signed by
the other party to the same extent as if such party had received an original
counterpart.
4.Status of Existing Lease. Except as amended hereby, the Existing Lease is
unchanged, and, as amended hereby, the Existing Lease remains in full force and
effect.
IN WITNESS WHEREOF, Landlord and Tenant have entered into this Eighth Amendment
as of the date first set forth above.

Landlord:POINT RICHMOND R&D ASSOCIATES II, LLC,
a California limited liability companyBy:Wareham-NZL, LLC, its Manager
By:  /s/ Richard K. Robbins
        Its Manager
Tenant:
SANGAMO THERAPEUTICS, INC.,
a Delaware corporation
By: Sung Lee 
Name:  Sung Lee
Title:  EVP & CEO

{00042745.1 } 2